UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7352


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KENNETH RAY HUNTER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia,
at Elkins. John Preston Bailey, District Judge. (2:05-cr-00049-JPB-JES-1)


Submitted: January 30, 2018                                       Decided: February 2, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth Ray Hunter, Appellant Pro Se. Stephen Donald Warner, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Elkins, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth Ray Hunter appeals the district court’s order denying his Fed. R. Civ. P.

60(b) motion to vacate his underlying criminal judgment, which had already become

final, based on alleged fraud on the court. We have reviewed the record and find no

reversible error. See United States v. Breit, 754 F.2d 526, 530-31 (4th Cir. 1985) (there is

no rule similar to Rule 60(b) for criminal judgments and district courts therefore may not

vacate a judgment in a criminal case that has already become final). Accordingly, we

affirm the district court’s order. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               AFFIRMED




                                             2